
	

113 S137 IS: Abortion Non-Discrimination Act of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 137
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mr. Vitter (for himself,
			 Mr. Coats, Mr.
			 Boozman, Mr. Risch,
			 Mr. Enzi, Mr.
			 Coburn, Mr. Chambliss, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to prohibit
		  certain abortion-related discrimination in governmental
		  activities.
	
	
		1.Short titleThis Act may be cited as the
			 Abortion Non-Discrimination Act of
			 2013.
		2.Abortion
			 non-discriminationSection 245
			 of the Public Health Service Act (42 U.S.C. 238n) is amended—
			(1)in the section
			 heading, by striking and licensing of physicians and
			 inserting ,
			 licensing, and practice of physicians and other health care
			 entities;
			(2)in subsection (a),
			 by amending paragraph (1) to read as follows:
				
					(1)the entity
				refuses—
						(A)to undergo
				training in the performance of induced abortions;
						(B)to require or
				provide such training;
						(C)to perform,
				participate in, provide coverage of, or pay for induced abortions; or
						(D)to provide
				referrals for such training or such
				abortions;
						;
			(3)in subsection (b),
			 by striking an accreditation standards that requires and
			 inserting an accreditation standard that requires;
			(4)in subsection (c),
			 by amending paragraphs (1) and (2) to read as follows:
				
					(1)The term financial assistance,
				with respect to a government program, means governmental payments to cover the
				cost of health care services or benefits, or other Federal payments, grants, or
				loans to promote or otherwise facilitate health-related activities.
					(2)The term health care entity
				includes an individual physician or other health professional, a postgraduate
				physician training program, a participant in a program of training in the
				health professions, a hospital, a provider sponsored organization, a health
				maintenance organization, an accountable care organization, a health insurance
				plan, or any other kind of health care facility, organization, or
				plan.
					;
			(5)in subsection (c), by adding a new
			 paragraph (4) as follows:
				
					(4)The term State or local government
				that receives Federal financial assistance includes any agency or other
				governmental unit of a State or local government that receives Federal
				financial
				assistance.
					.
			(6)by redesignating
			 subsection (c) as subsection (e); and
			(7)by inserting after
			 subsection (b) the following:
				
					(c)Remedies
						(1)In
				generalThe courts of the
				United States shall have jurisdiction to prevent and redress actual or
				threatened violations of this section by issuing any form of legal or equitable
				relief, including—
							(A)injunctions prohibiting conduct that
				violates this section; and
							(B)orders preventing
				the disbursement of all or a portion of Federal financial assistance to a State
				or local government, or to a specific offending agency or program of a State or
				local government, until such time as the conduct prohibited by this section has
				ceased.
							(2)Commencement of
				actionAn action under this
				section may be instituted by—
							(A)any health care entity that has standing to
				complain of an actual or threatened violation of this section; or
							(B)the Attorney General of the United
				States.
							(d)AdministrationThe
				Secretary shall designate the Director of the Office for Civil Rights of the
				Department of Health and Human Services—
						(1)to receive
				complaints alleging a violation of this section; and
						(2)to pursue the investigation of such
				complaints, in coordination with the Attorney
				General.
						.
			
